DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-10 and 14-17 (species – polymer: chondroitin sulfate; A: as defined in claim 3, formula (II)) in the reply filed on March 11, 2022 is acknowledged. Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 4,489,065) in view of Abet et al (Eur. J. Med. Chem., 2017) and Skwarecki et al (Nanomed. Nanotechnol. Biol. Med., 2016).
Walton teaches the preparation of a prodrug conjugate comprising a drug covalently attached to chondroitin sulfate (CS). See abstract. The reference further teaches that the drug may be attached directly or via a linking group. See col 2, lines 13-65. The reference further describes attachment of a drug carboxyl to a CS carboxyl. See paragraph bridging col 3-4. The refernce exemplifies the attachment of an amino-containing linker, such as an amino acid, linker to a drug and then forming an amide bond with a CS carboxyl resulting in a conjugate. See Examples 19-21. The reference is silent regarding a linker required by the instant invention comprising an acyloxy moiety. 
Abet reviews the field of prodrug preparation. The reference reiterates that carrier linked drugs are a type of prodrug. The drug is activated by enzymatic or non-enzymatic cleavage of the linker to free the drug. The prodrug linker may also be cleaved at more than one bond. It is also important to ensure that anything cleaved from the prodrug is non-toxic. See section 2.1 and Figures 3 and 4. The reference further depicts a prodrug comprising an acyloxy amino acid moiety and its mechanism of release in vivo. See paragraph bridging pp 816-817 and Scheme 9.   
Skwarecki reviews the art regarding drug conjugates of nanocarriers. Figure 1 depicts cleavable linkers that may be used in forming conjugates. 1D depicts a drug with a carboxyl moiety conjugated to a carrier via an acyloxy-amino acid linker forming an amide bond with the carrier. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Walton product by the use of an acyloxy amino acid linker to form an amide bond with CS with a reasonable expectation of success. Such a linker would be consistent with instant formula (II) wherein l=m=n=0 and R3 and R4 are H, alkyl, or substituted alkyl. Skwarecki had taught this type of linker as a useful one for attaching a drug to a carrier, and Abet had demonstrated the preparation of a drug with an attached acyloxy amino acid moiety. It is noted that the reference concentrates on antimicrobial drugs, but the artisan would recognize the structure as suitable for preparing an amide bonded conjugate of a carboxyl-containing drug generally. Furthermore, Walton had demonstrated the formation of a linker by reacting a drug with an attached amino acid moiety to form an amide bond with CS as well as amide-bonded conjugates comprising a longer linker (6-aminocaproic acid). In the absence of unexpected results, one of ordinary skill would see this modification as a simple substitution with a predictable outcome. 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623